Citation Nr: 1617851	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-33 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1957 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In August 2015, the Board remanded the issue for further development.


FINDING OF FACT

Throughout the appeals period, the Veteran's hearing loss was manifested by no worse than level I hearing in each ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  The Veteran submitted private treatment records.  There is no indication that relevant VA treatment records pertinent to the hearing loss claim exist.  The Veteran was provided VA medical examinations in October 2013 and November 2015.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

Thus, VA's duty to assist has been met.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran contends that he is entitled to a compensable initial disability rating for his bilateral hearing loss.  Hearing loss is rated under Diagnostic Code 6100.  The assigned evaluations for hearing loss are determined by mechanically, so nondiscretionarily, applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

On the authorized audiological evaluation in October 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
35
50
LEFT
15
15
25
40
50

The average decibel loss was 33 decibels in both ears.  Speech recognition scores using the Maryland CNC test were 94 percent for the right ear and 98 percent for the left ear.

Using Table VI, these audiometric test results show the Veteran had Level I hearing acuity bilaterally in October 2013.  Applying Table VII to these results, the Veteran's hearing loss did not meet the criteria for a compensable rating at that time.

A VA treatment record dated in June 2014 indicated that the Veteran was fitted for hearing aids.  

On the authorized audiological evaluation in November 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
40
55
LEFT
20
15
35
45
55

The average decibel loss was 33 decibels in both ears.  Speech recognition scores using the Maryland CNC test were 96 percent for the right ear and 92 percent for the left ear.

Using Table VI, these audiometric test results show the Veteran had Level I hearing acuity bilaterally in November 2015.  Applying Table VII to these results, the Veteran's hearing loss did not meet the criteria for a compensable rating at that time.

After a review of the record, the Board finds that the evidence for the entire appeals period reveals a hearing impairment consistent with the currently assigned noncompensable rating, which appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85.  The evaluation of hearing loss is predicated upon the results of the audiology studies of record.  See Lendenmann, 3 Vet. App. at 349.  In the absence of any additional evidence showing a more severe hearing loss disability, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation at any time.  

The above determination is based upon consideration of applicable rating provisions.  The VA examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The October 2013 VA examiner noted that the Veteran required others to repeat themselves when speaking and needed to turn up the volume on the television, while the November 2015 examiner noted that the Veteran has difficulty properly understanding his wife's speech.  

The effects do not show an unusual disability picture such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015).  The symptoms of the Veteran's disability have been accurately reflected by the schedular criteria.  The effects arise due to the underlying hearing impairment contemplated by the rating.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected hearing loss disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

An initial compensable disability rating for service-connected bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


